


FIFTH AMENDMENT TO
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
THIS FIFTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT
(this “Amendment”), dated as of September 13, 2013, is entered into among
CINCINNATI BELL FUNDING LLC (the “Seller”), CINCINNATI BELL INC., as Servicer
(the “Servicer”), and as Performance Guarantor (the “Performance Guarantor”),
MARKET STREET FUNDING LLC (“Market Street”), as Assignor (as defined below), the
Purchasers and Purchaser Agents parties hereto and PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrator for each Purchaser Group (the
“Administrator”), and as Assignee (as defined below).
RECITALS
1.The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of June 6, 2011 (as amended, amended and restated,
supplemented or otherwise modified through the date hereof, the “Agreement”).
2.Concurrently herewith, the Seller, the Servicer, the Administrator, the LC
Bank, PNC and Regions are entering into that certain Fourth Amended and Restated
Fee Letter, dated as of the date hereof (the “Amended Fee Letter”).
3.Market Street, as the assignor (in such capacity, the “Assignor”), desires to
sell, assign and delegate to PNC, as the assignee (in such capacity, the
“Assignee”), all of the Assignor’s rights under, interest in, title to and
obligations under the Agreement and the other Transaction Documents
(collectively, the “Assigned Documents”), and the Assignee desires to purchase
and assume from the Assignor all of the Assignor’s rights under, interest in,
title to and obligations under the Assigned Documents.
4.After giving effect to the assignment and assumption contemplated in Section 2
of this Amendment, each of the parties hereto desires that Market Street cease
to be a party to the Agreement and each of the other Assigned Documents to which
it is a party and to be discharged from its duties and obligations as a
Purchaser or otherwise under the Agreement and each of the other Assigned
Documents.
5.The parties hereto desire to amend the Agreement as hereinafter set forth.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Certain Defined Terms. Capitalized terms that are used but not defined
herein shall have the meanings set forth in the Agreement.




--------------------------------------------------------------------------------




SECTION 2.Assignment and Assumption.
2.1Sale and Assignment by Assignor to Assignee. At or before 2:00 pm (New York
time) on the date hereof, the Assignee shall pay to the Assignor, in immediately
available funds, (i) the amount set forth on Schedule I hereto (such amount, the
“Capital Payment”) representing 100.00% of the aggregate Capital of the Assignor
under the Agreement on the date hereof and (ii) the amount set forth on Schedule
I hereto representing all accrued but unpaid (whether or not then due) Discount,
Fees and other costs and expenses payable in respect of such Capital to but
excluding the date hereof (such amount, the “CP Costs and Other Costs”; together
with the Capital Payment, collectively, the “Payoff Amount”). Upon the
Assignor’s receipt of the Payoff Amount in its entirety, the Assignor hereby
sells, transfers, assigns and delegates to the Assignee, without recourse,
representation or warranty except as otherwise provided herein, and the Assignee
hereby irrevocably purchases, receives, accepts and assumes from the Assignor,
all of the Assignor’s rights under, interest in, title to and all its
obligations under the Agreement and the other Assigned Documents. Without
limiting the generality of the foregoing, the Assignor hereby assigns to the
Assignee all of its right, title and interest in the Purchased Interest.
Payment of each portion of the Payoff Amount shall be made by wire transfer of
immediately available funds in accordance with the payment instructions set
forth on Schedule II hereto.
2.2Removal of Assignor. From and after the Effective Date (as defined below),
the Assignor shall cease to be a party to the Agreement and each of the other
Assigned Documents to which it was a party and shall no longer have any rights
or obligations under the Agreement or any other Assigned Document (other than
such rights which by their express terms survive termination thereof).
2.3Limitation on Liability. Notwithstanding anything to the contrary set forth
in this Amendment, the Assignee does not accept or assume any liability or
responsibility for any breach, failure or other act or omission on the part of
the Assignor, or any indemnification or other cost, fee or expense related
thereto, in each case which occurred or directly or indirectly arose out of an
event which occurred prior to the Effective Date.
2.4Acknowledgement and Agreement.    Each of the parties and signatories hereto
(i) hereby acknowledges and agrees to the sale, assignment and assumption set
forth in Section 2.1, (ii) expressly waives any notice or other applicable
requirements set forth in any Transaction Document as a prerequisite or
condition precedent to such sale, assignment and assumption (other than as set
forth herein) and (iii) acknowledges and agrees that this Section 2 is in form
and substance substantially similar to a Transfer Supplement.
SECTION 3.Joinder of PNC to the Agreement.
3.1PNC as a Related Committed Purchaser. From and after the date hereof, PNC
shall be a Related Committed Purchaser party to the Agreement for all purposes
thereof and of the other Transaction Documents as if PNC were an original party
to the Agreement in such capacity, and PNC assumes all related rights and agrees
to be bound by all of the terms and provisions applicable to Related Committed
Purchasers contained in the Agreement and the other Transaction Documents.




--------------------------------------------------------------------------------




3.2Appointment of PNC as Purchaser Agent of PNC’s Purchaser Group. PNC hereby
designates itself as, and PNC hereby agrees to perform the duties and
obligations of, the Purchaser Agent for PNC’s Purchaser Group. From and after
the date hereof, PNC shall be a Purchaser Agent party to the Agreement, for all
purposes of the Agreement and the other Transaction Documents as if PNC were an
original party to the Agreement in such capacity, and PNC assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Purchaser Agents contained in the Agreement and the other Transaction Documents.
3.3PNC’s Credit Decision. PNC confirms that (i) it has received a copy of the
Agreement and copies of such other Transaction Documents, and other documents
and information as it has requested and deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and the Agreement and
(ii) it will, independently and without reliance upon the Administrator, any
Purchaser Agent or any other Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or refraining from taking action under the Agreement
and the other Transaction Documents.
3.4Commitments. The Commitment of PNC under the Agreement as a Related Committed
Purchaser shall be the applicable amount set forth on Schedule IV attached
hereto.
3.5Notice Address. PNC’s address for notices under the Agreement in its capacity
as a Related Committed Purchaser and as a Purchaser Agent shall be the
following:
Address: PNC Bank, National Association
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222


3.6Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of PNC as a party to the Agreement in the capacities of a Related
Committed Purchaser and Purchaser Agent, and any otherwise applicable conditions
precedent thereto under the Agreement and the other Transactions Documents
(other than as set forth herein) are hereby waived.




--------------------------------------------------------------------------------




SECTION 4.Amendments to the Agreement. The Agreement is hereby amended as
follows:
4.1The third paragraph of Section 1.1(a) of the Agreement is replaced in its
entirety with the following:
Each of the parties hereto hereby acknowledges and agrees that (i) from and
after the Fourth Amendment Effective Date, the Purchaser Group that includes
Regions, as a Purchaser Agent and as a Purchaser, shall not include a Conduit
Purchaser, and each request by the Seller for ratable Purchases by the Conduit
Purchasers pursuant to Section 1.1(a)(i) shall be deemed to be a request that
the Related Committed Purchasers in Regions’ Purchaser Group make their ratable
share of such Purchase and (ii) from and after the Fifth Amendment Effective
Date, the Purchaser Group that includes PNC, as a Purchaser Agent and as a
Purchaser, shall not include a Conduit Purchaser, and each request by the Seller
for ratable Purchases by the Conduit Purchasers pursuant to Section 1.1(a)(i)
shall be deemed to be a request that the Related Committed Purchasers in PNC’s
Purchaser Group make their ratable share of such Purchase. For the avoidance of
doubt, the Discount with respect to each Portion of Capital funded or maintained
by the Related Committed Purchasers in each of Regions’ Purchaser Group and
PNC’s Purchaser Group shall accrue at the Alternate Rate, rather than the CP
Rate.
4.2Section 1.2(g) of the Agreement is hereby deleted in its entirety.
4.3Each signature block as well as notice information thereunder for Market
Street set forth on signature page S-3 of the Agreement is hereby deleted in its
entirety.
4.4The following new defined term and definition thereof is added to Exhibit I
to the Agreement in appropriate alphabetical order.
“Fifth Amendment Effective Date” means the date on which that certain Fifth
Amendment to this Agreement, dated as of September 13, 2013, becomes effective
in accordance with its terms.
4.5The definition of “Alternate Rate” set forth in Exhibit I to the Agreement is
replaced in its entirety with the following:
“Alternate Rate” for any Yield Period for any Capital (or portion thereof)
funded by any Purchaser other than through the issuance of Notes, means an
interest rate per annum equal to: (a) solely with respect to each of PNC and
Regions, as a Purchaser, the daily average LMIR for such Yield Period, (b) with
respect to any Purchaser other than PNC or Regions, the Euro-Rate for such Yield
Period, only to the extent that the Euro-Rate is available or (c) the Base Rate
for such Yield Period, only to the extent that LMIR or the Euro-Rate, as
applicable, is unavailable pursuant to Section 1.20; provided, however, that the
“Alternate Rate” for any day while a Termination Event exists shall be an
interest rate equal to the greater of (i) 3.0% per annum above the Base Rate in
effect on such day and (ii) the “Alternate Rate” as calculated in clause (a) or
(b) above, as applicable.
4.6The defined term “Market Street” and its related definition set forth in
Exhibit I to the Agreement are deleted in their entirety.
4.7The definition of “Purchaser Group” set forth in Exhibit I to the Agreement
is replaced in its entirety with the following:




--------------------------------------------------------------------------------




“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and Related LC Participants, (ii) for Regions, Regions, as a
Purchaser Agent, a Related Committed Purchaser and an LC Participant and (iii)
for PNC, PNC, as a Purchaser Agent, a Related Committed Purchaser and an LC
Participant.
4.8The definition of “Yield Period” set forth in Exhibit I to the Agreement is
amended by replacing each reference to the term “Regions” where it appears
therein with a reference to the phrase “Regions or PNC”.
4.9Schedule IV to the Agreement is amended and restated in its entirety as
Schedule IV attached hereto.
4.10Annex A to the Agreement is amended and restated in its entirety as Annex A
attached hereto.
4.11Annex B to the Agreement is amended and restated in its entirety as Annex B
attached hereto.
4.12Annex E to the Agreement is amended and restated in its entirety as Annex E
attached hereto.
SECTION 5.Acknowledgements and Agreements. Each party hereto acknowledges and
agrees that as of the Effective Date and after giving effect to this Amendment:
(i)    the Aggregate Capital shall be $0;
(ii)     the Capital funded by PNC shall be $0;
(iii)    the Capital funded by Regions shall be $0;
(iv)    the LC Participation Amount shall be $5,200,000;
(v)    PNC’s Pro Rata Share of the LC Participation Amount shall be $3,900,000;
and
(vi)    Region’s Pro Rata Share of the LC Participation Amount shall be
$1,300,000.
SECTION 6.Reaffirmation of Performance Guarantor. The Performance Guarantor
hereby (i) consents (to the extent required under the Performance Guaranty or
any applicable law) to and acknowledges and agrees with the amendments
contemplated by this Amendment and any and all other amendments, modifications
or waivers to or in the Transaction Documents amended on or before the date
hereof, including any and all provisions thereof that may increase the
obligations of any Originator, Servicer, Sub-Servicer or Seller and (ii)
ratifies and reaffirms all of its payment and performance obligations under the
Performance Guaranty.
SECTION 7.Representations and Warranties. Each of the Seller, the Servicer and
the Performance Guarantor hereby represents and warrants to the Administrator,
each Purchaser and each Purchaser Agent as follows:
(a)Representations and Warranties. The representations and warranties made by it
in the Transaction Documents are true and correct as of the date hereof and
after giving effect to this Amendment (unless stated to relate solely to an
earlier date, in which case such representations or warranties were true and
correct as of such earlier date).




--------------------------------------------------------------------------------




(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within its organizational powers and have been
duly authorized by all necessary organizational action on its part. This
Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
(c)No Default. Both before and immediately after giving effect to this Amendment
and the transactions contemplated hereby, no Termination Event, Unmatured
Termination Event or Servicer Default exists or shall exist.
SECTION 8.Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
SECTION 9.Effectiveness. This Amendment shall become effective as of the date
hereof (the “Effective Date”), subject to the satisfaction of each of the
following conditions precedent on or before the Effective Date:
(a)the Administrator shall have received counterparts of this Amendment and the
Amended Fee Letter;
(b)the Assignor shall have received the Payoff Amount in its entirety in
accordance with Section 2 of this Amendment; and
(c)the Administrator shall have received such other instruments, opinions and
documents as the Administrator may reasonably request.
SECTION 10.Further Assurances.    Each of the Seller and the Servicer hereby
agrees to do all such things and execute all such documents and instruments, at
the Seller’s sole expense, as the Assignee may reasonably consider necessary or
desirable to give full effect to the assignment and assumption set forth in
Section 2 of this Amendment.
SECTION 11.No Proceedings. Each of the parties hereto hereby covenants and
agrees that it will not institute against, or join any other Person in
instituting against, Market Street any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law, for one year and one day after the latest
maturing Note issued by Market Street is paid in full. The provisions of this
Section 11 shall survive any termination of the Agreement.
SECTION 12.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an executed counterpart hereof.
SECTION 13.Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR
SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).




--------------------------------------------------------------------------------




SECTION 14.Severability. If any one or more of the agreements, provisions or
terms of this Amendment shall for any reason whatsoever be held invalid or
unenforceable, then such agreements, provisions or terms shall be deemed
severable from the remaining agreements, provisions and terms of this Amendment
and shall in no way affect the validity or enforceability of the provisions of
this Amendment or the Agreement.
SECTION 15.Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
CINCINNATI BELL FUNDING LLC,
as Seller




By: /s/ Christopher C. Elma
Name:    Christopher C. Elma
Title:    Vice President and Treasurer




CINCINNATI BELL INC.,
as Servicer and as Performance Guarantor




By: /s/ Christopher C. Elma
Name:    Christopher C. Elma
Title:    Vice President and Treasurer
























































S-1
Fifth Amendment to A&R RPA
(Cincinnati Bell)




--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as Administrator




By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President




PNC BANK, NATIONAL ASSOCIATION,
as a Purchaser Agent and as Assignee




By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President




PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant




By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President






















































S-2
Fifth Amendment to A&R RPA
(Cincinnati Bell)




--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC,
as a Related Committed Purchaser and as Assignor




By: /s/ Doris J. Heam
Name: Doris J. Heam
Title: Vice President




MARKET STREET FUNDING LLC,
as a Conduit Purchaser




By: /s/ Doris J. Heam
Name: Doris J. Heam
Title: Vice President






























































S-3
Fifth Amendment to A&R RPA
(Cincinnati Bell)




--------------------------------------------------------------------------------




REGIONS BANK,
as a Purchaser Agent, as an LC Participant
and as a Related Committed Purchaser




By: /s/ Kathy Myers
Name: Kathy Myers
Title: Vice President












































































S-4
Fifth Amendment to A&R RPA
(Cincinnati Bell)




